United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas P. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-458
Issued: November 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 8, 2006 appellant, through her attorney, filed a timely appeal from a
June 29, 2006 decision of an Office of Workers’ Compensation Programs’ hearing
representative, who affirmed a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has more than a 27 percent permanent impairment of the
right upper extremity.
FACTUAL HISTORY
On September 30, 1993 appellant, then a 45-year-old nursing assistant, sustained injury
to her right shoulder when she caught a patient who slipped. The Office accepted the claim for
right rotator cuff sprain and authorized right shoulder arthroscopic surgery, which was performed
on July 7, 1995.

On February 13, 2004 appellant filed a claim for a schedule award. On April 2, 2004 the
Office issued her a schedule award for a 27 percent permanent impairment of the right upper
extremity. By decision dated May 23, 2005, an Office hearing representative set aside the
April 2, 2004 schedule due to an unresolved conflict in medical opinion between the Office
medical adviser and Dr. David Weiss, an attending osteopath, regarding the extent of appellant’s
permanent impairment.
In a letter dated June 1, 2005, appellant’s attorney notified the Office that appellant
wished to participate in the selection of an impartial medical examiner.
On August 16, 2005 the Office referred appellant to Dr. Robert Dennis, a Board-certified
orthopedic surgeon, for an impartial medical examination. The record contains an appointment
schedule notification showing that the Office scheduled the impartial medical examination with
Dr. Dennis on August 25, 2005. On August 23, 2005 appellant’s attorney objected to the
selection of Dr. Dennis. Counsel noted that the Office had selected Dr. Dennis to act as an
impartial medical examiner for appellant on August 25, 2005 and for another claimant on
August 24, 2005.1 He questioned the selection of Dr. Dennis under the Physicians Directory
System (PDS).
On August 25, 2005 Dr. Dennis examined appellant and determined that she had a 22
percent permanent impairment of the right upper extremity. An Office medical adviser reviewed
his report on September 27, 2005 and agreed with his finding. By decision dated October 3,
2005, the Office found appellant did not have more than the 27 percent impairment of the right
upper extremity previously awarded.
On October 7, 2005 appellant, through her attorney, requested an oral hearing, which was
held on March 28, 2006. At the hearing, counsel again contended that the Office did not
properly select Dr. Dennis using the PDS system. He questioned how the Office selected
Dr. Dennis to provide impartial medical examinations on consecutive days.
By decision dated June 29, 2006, the hearing representative affirmed the October 3, 2005
decision.2

1

The letter indicated there was an enclosure, but the imaged file does not contain the enclosure referenced by
appellant’s attorney.
2

On December 8, 2006 appellant appealed to the Board. On August 18, 2007 the Board dismissed appellant’s
appeal as no attorney authorization signed by appellant had been submitted. Docket No. 07-458 (issued
August 18, 2007). The Board vacated the June 20, 2008 order and reinstated her appeal, prior to the finality of the
order, after she presented a signed statement authorizing the attorney to represent her. See 20 C.F.R. § 501.6(d),
which provides in pertinent part, the “decision of the Board shall be final upon the expiration of 30 days from the
date of filing of the order.”

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulation,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.5
Effective February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.6
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7 This is called a referee examination and the Office will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case.8
When there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.9
A physician selected by the Office to service as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of the impartial medical specialist
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.10 The Federal (FECA) Procedure Manual provides that the
selection of referee physicians (impartial medical specialists) is made through a strict rotational
system using appropriate medical directories. The PDS, including physicians listed in the
American Board of Medical Specialties Directory and specialists certified by the American
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

20 C.F.R. § 10.404(a).

6

20 C.F.R. § 10.404(a); see Thomas P. Lavin, 57 ECAB 353 (2006); Jesse Mendoza, 54 ECAB 802 (2003).

7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321. See R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).

9

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); David W. Pickett, 54 ECAB 272 (2002); Barry
Neutuch, 54 ECAB 313 (2003).
10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003); see also Willie M. Miller, 53 ECAB 697 (2002).

3

Osteopathic Association, should be used for this purpose.11 The PDS is a set of stand-alone
software programs designed to support the scheduling of second opinion and referee
examinations.12 The services of all available and qualified Board-certified specialists will be
used as far as possible to eliminate any inference of bias or partiality. This is accomplished by
selecting specialists in alphabetical order as listed in the roster chosen under the specialty and/or
subspecialty heading in the appropriate geographical area and repeating the process when the list
is exhausted.13
The PDS was originally developed to ensure that referee medical specialists would be
chosen in a fair and unbiased manner and this goal remains as vital as ever to the integrity of the
Act.14 The Board has placed great importance on the appearance as well as the fact of
impartiality and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial medical specialist.15
ANALYSIS
On August 15, 2005 the Office referred appellant to Dr. Dennis for an impartial medical
examination scheduled for August 24, 2005 to resolve a conflict in medical opinion evidence
between Dr. Weiss and the Office medical adviser regarding the extent of impairment to
appellant’s right upper extremity. By letter dated August 23, 2005, appellant’s attorney objected
to the selection of Dr. Dennis. He noted that the Office had previously selected Dr. Dennis to act
as an impartial medical specialist on August 25, 2005 for appellant and on August 24, 2005 for
another claimant. Counsel questioned how Dr. Dennis was selected twice within one week and
requested proof that the Office properly utilized the PDS in making the selection.
The Board finds that appellant raised a timely objection to the selected impartial medical
examiner and provided sufficient reason to require the Office to demonstrate that it properly
followed its selection procedures.16 The Board notes that the Office proceeded with the medical
examination and adjudication of appellant’s claim without first addressing counsel’s concerns.
The record does not contain any evidence documenting that the Office complied with its
procedures in selecting Dr. Dennis.17 Office procedures provide that impartial medical
11

Id.

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (March 1994,
May 2003).
13

Id. at Chapter 3.500.4(b)(4) (May 2003); see also L.W., 59 ECAB ___ (Docket No. 07-1346, issued
April 23, 2008).
14

L.W., supra note 13; M.A., 59 ECAB ___ (Docket No. 07-1344, issued February 19, 2008).

15

Id.; see Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003).
16

See M.A., supra note 14.

17

The record contains an appointment scheduling form but no information regarding how the Office selected
Dr. Dennis.

4

specialists will be selected from Board-certified specialists in the appropriate geographical area
on a strict rotating basis in order to negate any appearance that preferential treatment exists
between a particular physician and the Office.18 As appellant timely objected to the selection of
Dr. Dennis and provided sufficient reason for the objection, the Office has an obligation to verify
that it selected Dr. Dennis in a fair and unbiased manner. The case is remanded to the Office for
this purpose. Following this and any other development deemed necessary, the Office should
issue an appropriate final decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case requires further
development on appellant’s objections to the impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2006 is set aside and the case remanded for further
proceedings consistent with the above opinion of the Board.
Issued: November 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003).

5

